Title: Jonathan Williams, Jr., to the American Commissioners, 10 June 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes June 10. 1777.
The Wind still continuing to the Eastward the annonyme is not yet arrived. I hope to hear of her tomorrow.
In answer to Mr. Deans favour relative to adams’s Capture I inclose an account I have got from Capt. Porter who is just come to Town. He seems to be a very clever intelligent Man and as I thought my duty to do to a Countryman suffering in the Cause, I told him he should not want while he was here, and that I would do all I could for him to get him home again; he seems inclined to go out in some armed Vessell to have an opportunity of revenging his Losses, and if Wickes or Johnson should come here and have a vacant Birth, I think he would be a good acquisition to either of them. He speaks very well of adams’s Conduct, he says he ran as long as he could ’till his Sails were shot through and through, but what is remarkable not one Shot struck his Hull nor was there a Man hurt. The Mail was sunk. I have the honour to be Gentlemen Your most obedient and most humble Servant
Jona Williams
The Hon. The Commissioners of the United States
 
Notation: Jon Williams Nantes June 10. 1777
